DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 are currently pending.

Election/Restrictions
Applicant’s election with traverse of Group II, Claims 9-15, in the reply filed on 3/2/2021 is acknowledged. The traversal is on the ground(s) that Valo does not disclose a composition comprising nanofibrillar cellulose, polyethylene glycol and trehalose. Thus, the present claims share a corresponding technical feature which is not disclosed by Valo. This is not found persuasive because as indicated by the rejections below, the groups do not share the special technical feature which contributes over the prior art at the time the invention was made.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 and 16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 9-15 are being examined in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9-15, line 1, the recitation of “freeze-dried medical hydrogel” renders the claims indefinite because a hydrogel is a gel, and the phrase “freeze-dried” refers to a solid state. Therefore, it is unclear how the recitation “freeze-dried medical hydrogel” is being claimed.
Claims 9 (line 3-4), 10 (line 3), and 12 (line 3), the recitation of “preferably / such as / for example” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 9, line 3, the phrase “10%” has no unit. Is 10% by weight, volume, or other measurements?
Claim 12, line 2-4, the recitation of “when dispersed in water, provides a Brookfield viscosity of at least 2000 mPa·s, such as at least 3000 mPa·s, for example at least 10000 mPa·s, measured at 20°C±1°C, at a consistency of 0.8% (w/w) and at 10 rpm” is indefinite. Phosphate-buffered saline (PBS, water-based solution), Bovine serum albumin (BSA, water-based solution), and distilled water all have different viscosity. It is unclear what water (solvent) meet the claimed Brookfield viscosity?
Claim 15 is dependent from Claim 1, which is a withdrawn claim. Applicant may either withdrawn claim 15, or re-written limitations from Claim 1 into Claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (Cellulose. 2016;23:3129-3143.) and Hakkarainen et al (Journal of Controlled Release. 2016;244:292-301.) in view of Zepic et al (Holzforschung. 2014;68(6):657-667.) and Prestrelski et al (Archives of Biochemistry and Biophysics. 1993;303(2):465-473.).
The instant claims recite a freeze-dried medical hydrogel comprising nanofibrillar cellulose, one or more therapeutic agent(s), cells or body fluids, polyethylene glycol and trehalose, wherein the moisture content of the hydrogel is 10% or less, preferably in the range of 2-10% (w/w), such as 2-8% (w/w).
Liu teaches nanofibrillated cellulose (NFC) composite hydrogels (p.3132 col right – para 2), wherein said hydrogels comprise cells (p.3133 col right – para 2). Liu teaches nanocellulose hydrogels, especially the NFC, with or without 2,2,6,6,-tetramethylpiperidine (TEMPO)-mediated oxidation, have been studied for potential wound healing (NFC without TEMPO 
Hakkarainen teaches nanofibrillated cellulose (NFC) hydrogels, wherein unmodified wood based NFC is used (NFC of Hakkarainen seems to be the same nanofibrillar cellulose as disclosed in the instant application, e.g., p.14 last para of the instant specification. Therefore, NFC of Hakkarainen possess the claimed Brookfield viscosity.) (p.293 col right – para 4). Hakkarainen teaches when dispersed in water, NFC creates a strong hydrogel that can be modified for different purposes such as cell culture scaffold or wound dressing manufacturing (p.293 col left – para 2).

The references cited above do not teach NFC hydrogels comprise polyethylene glycol and trehalose (claims 9 and 11).
However, Liu and Hakkarainen both teach NFC hydrogels can be used as a matrix / carrier for cells and proteins (p.3130 col right – para 2 of Liu, p.299 col left – para 3). Zepic teaches morphological, thermal, and structural aspects of dried and redispersed nanofibrillated cellulose (NFC) (Title), wherein freeze-dried NFC is more stable when redispersed in water (Abstract). In addition, Prestrelski teaches a combination of polyethylene glycol and trehalose preserves the native structure of proteins during lyophilization (freeze drying) (Abstract).


The references cited above do not teach the claimed moisture content (claim 9) as well as the concentration of claimed components (claims 10-11). However the references do identify each of the instant components as active ingredients in the hydrogel effective to treat wound. Thus, each of the components achieves a recognized result and is therefore considered to be result effective variable. As such, before the effective filing date of the claimed invention, it would have been within the purview of one of ordinary skill in the art to optimize the concentration of the claimed components as a matter of routine experimentation. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references and routine practice to optimize the concentration of the claimed components with a reasonable expectation for successfully obtaining hydrogels.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-19 of co-pending Application No. 16/466,772 (referred to as the ‘772 application).

This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651